 In theMatter-of GENERALTIRE A\Tn RUBBERCOMPANY, EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL,^,NO.644, PETITIONERCaseNo. 1,6-RC-50--Decided September10, 1948DECISION-ANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor .Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce, within the meaning of,the National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer; within the meaning of Section 9 (c).(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all maintenance elec-tricians and their helpers at the Employer's Baytown, Texas, syn-thetic rubber plant.The Employer contends that only the presentpurposes.The Employer has no classification of journeymen electricians, and5naintains no regular, apprentice program. It classifies its electricalemployees as first-class electricians, second-class electricians, and helpp-ers.While the Employer may employ men who have been trainedas electricians elsewhere, it also transfers employees from its otherplant departments into the electrical department as "green" electricalhelpers.Such helpers can and do advance to the grade of electriciansecond-class within 5 to 12 months, and from second-class to first-classIMachinists at the plant are not included in the plant unit, but bargain as a separatecraft unit.79 N. L. R. B, No. 76.580-11J1,1111, GENERAL TIRE AND RUBBER COMPANY581'electrician in a like period.The proposed craft unit would include,'all electrical workers at the plant, other than instrument men.All Vhaiiltenande efnployt^es, indludiTig electricians, operate from_the same shop.There are no dividing walls or partitions, but elec-'tricians'do occupy a segregated space in the maintenance shop.Allma-imtenance employees are subjected to the same rules and regulations;and mode of payment; they utilize the same supply and toolrooms,,'arid; 'e, ?fforded .the same facilities, vacations, and other benefits.'Electricians repair and maintain electrical lines, switches, motors,,contacts, outlets, and sources of power supply.There is no evidence-.that electricians perform other than electrical work.There is someevidence to the effect that instrument men, in working on electronicinstruments, perform electrical work and that machinists in working'on electrical motors, perform work that can be, and elsewhere is, done.by electricians.There is normally no interchange between electricians and otheremployees.Electricians presently are immediately under an elec-trical foreman, and they take orders as tohowthey shall performtheir work from this foreman only. Due to the manner in which the,maintenance department is operated, electricians are oftentimes di-_°rected by other maintenance foremen as towhenandwherethey shallperform their work.The Employer contends that the electrical employees sought by the,Petitioner are not sufficiently skilled to constitute a true craft unit.We do not agree. The maintenance electricians employed by the,Employer possess skills and perform duties similar to those of maintenance electricians whom we have frequently found to constitute a_distinct and homogeneous group, capable of forming a separate appro-priate craft unit for collective bargaining purposes.2Maintenance,electrician helpers, who perform work similar to that performed by the-helpers involved in this proceeding, have been found to, be properly-included in a unit with such electricians.3-The Employer contends that the operations of its maintenance,'department are carried on in such an integrated manner as to preclude-a severance of any one group of employees therefrom. It cites assupport for its contention an earlier case 4 respecting the Employer'splant, wherein the present Petitioner, in 1946, sought a separate unitofmaintenance electricians and instrument men employed by theEmployer.In that case, the Board dismissed the petition for an2Matter of Hughes Tool Company,77 N. L.R B 1193;Matter of Lockheed Aircraft,Corporation,77 N. L. R.B 507;Matter of Consolidated Pultee Aircraft Corporation, 75.N. L. R. B. 1276;Matter of B. F. Goodrich,Chemical Company,75N. L,R,,$. 1,142.aMatter of Waldorf-Paper Company,76 N L R. B 127.4Matter of General TireandRubber Company,66 N. L R. B. 453.809095-49-vom. 79-38 -582DECISIONS' OF' NATIONAL LABOR -RELATIONS BOARDelectrical unit, stressing (1) the inclusion in the- proposed- electricalunit of instrument men, jurisdiction over whom was, claimed in part by'another constituent member aof Tri-Cities ' Central Labor &,TradesCouncil, AFL, herein called'the Council, the then iecognized'bargain-ing representative of all'plant employees, except-machinists; (2) the-integration of -work of all, maintenance, employees through common-supervision of the maintenance department;' and (3). the; broad back-ground of collective bargaining on the-more inclusive basis.At the'rnen,5 over whom there is some jurisdictional dispute between Ameri-,can Federation of Labor affiliates, within its proposed=unit'of electrical,employees; (2) because of this factor, the Council does not now oppose-the severance of an electrical unit as'it had in the earlier case; and(3)' due'to growth of the plant; electrical, employees now have separateimmediate supervision within the maintenance department.On thesefacts, we find the past bargaining history on the more inclusive basisis not controlling on the scope of the unit for the Employer's electrical-employees.-We find, therefore, that all maintenance electricians employed atthe Employer's Baytown, Texas, plant, including their helpers and'leadmen,6 but excluding supervisors, may constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as'expressed in the election hereinafter directed.If a majority vote for,the Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.Otherwise we will dismissthe petition.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposesof collective bargaining with the Employer, an election by-secret ballotshall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees de-scribed in paragraph numbered 4, above, who were employed duringThe record does not fully disclose the duties of the instrument men.The parties agree, and we find, that leadmen should be included in the unit inasmuchas they are not supervisors within-the meaningof the Act. GENERAL TIRE AND RUBBER COMPANY583of Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause,and have not been rehired or reinstated prior to the date ofthe election,, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire to berepresented, for purposes of collective bargaining, by InternationalBrotherhood of Electrical Workers, Local No. 644.MEMBERSMURDOCK and GRAY, dissenting :We think that the Employer's contention, that the electrical em-ployees sought for craft severance are not sufficiently skilled to consti-tute a true craft unit, is well founded.Several months' training as amaintenance electrician's helper, repairing and maintaining electricallines, switches, motors, contacts, outlets, and sources of power supply,without other training or instruction, does not qualify an employee tobe a skilled electrician.Nor does the fact that the Employer mayclassify that employee as an electrician first-class or as an electriciansecond-class supply the element of skill requisite for electrical-craftsmanship.We are therefore unable to agree with the majority that the em-ployees involved herein constitute a skilled and homogeneous group,-and an appropriate unit separate and distinct from the other main-tenance employees at the Employer's plant.We would dismiss the petition.-9ni .. ^n.RrWith-r1 nt .^